Citation Nr: 0124897	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 25, 1977, 
to August 31, 1981, with 16 years, 11 months, and 19 days of 
active service prior to July 25, 1977, including a period 
from October 26, 1967, to October 23, 1973.  He died on 
November [redacted], 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by 
which the RO denied service connection for the cause of the 
veteran's death and educational assistance benefits for the 
appellant.  The Board notes that the issue of an award of 
educational assistance benefits likely hinges upon whether 
the veteran's cause of death is service connected.  That 
question, as noted below, cannot be resolved until additional 
development is accomplished.  Consequently, the issue of 
entitlement to Dependents' Educational Assistance is deferred 
pending completion of the development sought below.


REMAND

The appellant contends that the lung cancer that caused the 
veteran's death resulted from his in-service exposure to 
either Agent Orange or asbestos.  In an October 2000 rating 
decision, the RO denied service connection for lung cancer on 
the basis that the evidence failed to show that it was 
related to military service and that the absence of evidence 
of military service in Vietnam precluded utilizing a 
presumption of service connection.  The appellant appealed 
contending that between 1962 and 1964, the veteran served on 
old Navy ships, including the U.S.S. Currituck (AV-7), which 
at one time was positioned offshore in the waters surrounding 
Vietnam.  Additionally, the appellant related that the 
veteran was exposed to asbestos while working on these ships.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  In addition, certain chronic 
diseases shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  A malignant tumor is one 
of the listed diseases.  Id.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

Regarding the appellant's contention that the veteran's lung 
cancer was caused by his exposure to a herbicide agent during 
service, the Board notes that respiratory cancer is a disease 
listed under 38 C.F.R. § 3.309(e) (2001).  As such, if the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, a respiratory cancer shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2001) are met:  a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed, during 
such service, to an herbicide agent absent affirmative 
evidence to the contrary.  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the previously 
stated period.  (Service in the Republic of Vietnam includes 
service in the waters offshore.  38 C.F.R. § 3.307(a)(6)(iii) 
(2001).)  For application of this presumption, respiratory 
cancers must become manifest to a degree of 10 percent or 
more within 30 years after the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii) (2001).

At a July 2001 travel Board hearing, the appellant testified 
that she received a letter from the veteran in June 1964 in 
which he related that his ship was sitting in Saigon.  She 
stated that a telegram sent to him around that same time was 
sent to Saigon, aboard the U.S.S. Currituck.  The appellant 
surmised that the ship was at that place for approximately 
one week.  She also related that the ship steamed up the 
Saigon River.  After the hearing, the appellant submitted 
copies of pages from a book on the history of the U.S.S. 
Currituck.  These documents indicate that the veteran 
reported aboard the ship in June 1962 as an FTG3 and was 
assigned to F Division.  These papers indicate that the 
veteran departed the ship for the last time in May 1964 as 
FTG2.  Thereafter, the ship reportedly returned to Manila to 
participate in exercises and then visited Saigon, South 
Vietnam, where the ship navigated up the Saigon River through 
hostile territory.  While the veteran's personnel file was 
discussed at the hearing, neither this file nor any other 
service personnel records are presently associated with the 
record.  Two separation certificates are part of the record.  
These indicate service from October 26, 1967 to October 23, 
1973, and from July 25, 1977 to August 31, 1981.  There is no 
certificate, or other verification, of service from 1962 to 
1964.  However, the medical records indicate that he was 
assigned to the U.S. Currituck in 1962 and was treated while 
so assigned in May 1964.  His October 1973 separation 
certificate also shows that he had more than seven years of 
service prior to October 26, 1967.  

With regard to evidence of a connection between the veteran's 
cause of death and service, the appellant testified at the 
hearing that when discussing the veteran's lung cancer, a 
radiologist "put down on paper" that it could be caused by 
Agent Orange.  Further, the radiologist completed an 
Examination-Aid and Attendance form in May 1997.  In 
addition, in May 1997 a second examiner signed such a form 
and  submitted a letter regarding the veteran receiving 
chemotherapy for lung cancer and having an uncertain 
prognosis.  The import of this evidence is that it suggests 
that additional medical records documenting the veteran's 
treatment for lung cancer exist.  Although the Board 
acknowledges that, by letter dated in December 2000, the RO 
asked the appellant to provide any medical evidence of an 
asbestos-related illness incurred during the veteran's 
lifetime, no such evidence is included in the record.  The 
Board is of the view that such additional records very likely 
will shed light on the existence of asbestos-related symptoms 
during the veteran's lifetime, and would include any written 
statements regarding a connection between any exposure to 
herbicide agents during service and the veteran's lung 
cancer.  As such, an additional request is warranted.  
Furthermore, a specific request should be made to obtain any 
relevant medical records form the radiologist named by the 
appellant during the hearing, as well as the second physician 
named at the hearing and who provided a letter which is part 
of the file.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  In August 2001, VA promulgated regulations 
implementing the new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Act is applicable to all 
claims filed on or after the date of the Act, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  The changes include an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and the elimination of the concept of a well-
grounded claim.  Further, the new law and regulations 
redefine the obligations of VA with respect to the duty to 
assist.  In particular, the changes require the RO to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim, when the claimant has 
submitted a substantially complete application for benefits.  
66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the record 
all relevant service personnel records 
held by any military unit of which the 
veteran was a part, or at the National 
Personnel Records Center.  Additionally, 
histories or ship logs, etc., should be 
sought that might clearly document the 
whereabouts of the U.S.S. Currituck 
during the time that the veteran was 
assigned there.

2.  The RO should request that the 
appellant provide information about any 
additional medical evidence of treatment 
of the veteran's lung cancer that is not 
now part of the record.  The RO should 
assist the appellant in obtaining such 
evidence and contact any identified 
caregivers to obtain relevant records.  
In particular, the RO should attempt to 
obtain any relevant medical treatment 
records from the radiologist and 
physician who were named by the appellant 
during the hearing, and who submitted 
letters which are part of the file.  Any 
evidence received through these 
development efforts should be associated 
with the claims folder.

3.  In the event any attempts to secure 
the above-requested information are 
unsuccessful, such efforts should be 
fully documented in the record, and the 
appellant should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

4.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the above requests.  This may 
include action to secure a medical 
opinion based on a review of the claims 
file by a practitioner with expertise in 
the area of oncology.  After all notice 
requirements are satisfied, and the duty 
to assist is fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2001).

